Motion by petitioner to strike the respondent’s name from the roll of attorneys and counselors at law on the ground that respondent has been disbarred by virtue of a felony conviction. Motion granted. The respondent, admitted to practice before the Bar by this court on October 23, 1946, was convicted of a felony (violation of US Code, tit 15, § 1; tit 18, § 2) in that he aided, abetted, counseled and induced conspiracy to raise, fix, maintain and stabilize the prices of wiring devices and the terms and conditions of sales thereof, in the United States District Court, District of Connecticut, on March 10, 1978. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith by reason of said conviction (Matter of Chu, 42 NY2d 490). Mollen, P. J., Hopkins, Martuscello, Latham and O’Connor, JJ., concur.